Case 4:19-cv-00505 Document 23 Filed on 09/18/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 18, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-00505 Document 23 Filed on 09/18/19 in TXSD Page 2 of 2
